Title: From Thomas Jefferson to Lydia Howard Huntley Sigourney, 18 July 1824
From: Jefferson, Thomas
To: Sigourney, Lydia Howard Huntley


                        
                        
                            Monticello
                            July 18. 24
                    I thank you Madam, for the kindness of your letter of June 30. and the partial notice you are so good as to take of the part I bore in our great revolutionary struggle. I was one only of many, very many indeed who exerted their best endeavours in the accomplishment of that change in our condition. its success will make it the greatest event in human history, and although rivers of blood are yet to flow for the general establishment of its principles and its consequences towards the amelioration of the condition of man throughout the universe, they will be finally established. we have had to be sure one great example of retrogradation in the improvement of man, in the extinction by the Northern Barbarians of the science of Greece and Rome. but the art of printing was then unknown. that renders impossible the loss of lights once gained.I rejoice also in your advocation of the Indian rights. & concur in all your sentiments in their favor. I once had hopes that the Southern tribes were nearly ripe for incorporation with us. the facility with which the cotton plant enables them to clothe themselves renders their civilization easier than that of the Northern tribes, who are obliged to resort to the beasts of the forest for covering. but my hopes in the South are damped by the transactions of the late war which in destroying many of them have produced in the rest so implacable a hatred of us as to revolt them against all counsels coming from us. the happy numbers in which you have so strongly and so feelingly expressed their wrongs will ensure their being read, and felt by breasts which humble prose can rarely touch. reading, they will reflect, and feel the duties we owe to that race of men. I wish that was the only blot in our moral history, and that no other race had higher charges to bring against us. I am not apt to despair; yet I see not how we are to disengage ourselves from that deplorable entanglement, we have the wolf by the ears and feel the danger of either holding or letting him loose. I shall not live to see it but those who come after us will be wiser than we are, for light is spreading and man improving. to that advancement I look, and to the dispensations of an all-wise and all-powerful providence to devise the means of effecting what is right. I pray you to accept assurances of my high and respectful consideration.
                        Th: Jefferson
                    